DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 28 September, 2021.
Claims 1, 14 and 28 have been amended.
Claims 2 and 15 have been cancelled.
Claims 1, 3 – 14 and 16 - 28 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 28 September, 2021 has been entered.
Notice of Supervisory Review

This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019). 
Claim 1 is representative. Claim 1 recites: 
A computer-implemented method for managing medical documentation associated with a patient, the method comprising:
identifying, via executing natural language processing (NLP) on one or more computing devices, a plurality of documented items from the medical documentation, wherein the medical documentation is created by a healthcare provider; 
determining, via a documentation insufficiency coding engine (DICE) implemented by the one or more computing devices, one or more undocumented items missing from the medical documentation associated with the patient; 
generating, via a query generation module implemented by the one or more computing devices, a query based on the one or more undocumented items; 
presenting, via a displayer device, a user interface, a representation of the query associated with the undocumented items missing from the medical documentation associated with the patient to solicit a user to address missing or ambiguous information therein; 
receiving, via the user interface, user input responsive to the query presented via the user interface, where the user input addresses the one or more undocumented items missing from the medical documentation based on the query;
determining, in real-time, whether the user input responsive to the query adequately addresses the one or more undocumented items missing from the medical documentations;
when it is determined that the user input adequately addresses the one or more undocumented items missing from the medical documentation:
based on the user input, generating, by the one or more computing devices and in real-time, updated information indicative of the user input and related to the patient;
updating the medical documentation associated with the patient to include the updated information related to the patient;
generating, by the one or more computing devices and in real-time, indicia indicative of the user input, wherein the indicia of the user input are indicative of the updated information; and 
outputting, for display, the indicia of the user input that are indicative of the updated information as a textual representation of the updated information related to the patient, wherein the indicia informs a user of the one or more computing devices in real-time that the medical documentation related to the patient has been updated. 
Claim 28 recites medium with instructions executed by a processor, and Claim 14 recites a system that executes the steps of the method recited in Claim 1.
Claims 1, 3 – 14 and 16 - 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.


STEP 1
The claims are directed to a device, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:
identifying a plurality of documented items from the medical documentation, wherein the medical documentation is created by a healthcare provider; 
determining one or more undocumented items missing from the medical documentation associated with the patient; 
generating a query based on the one or more undocumented items; 
presenting the query associated with the undocumented items missing from the medical documentation associated with the patient to solicit a user to address missing or ambiguous information therein; 
receiving user input responsive to the query where the user input addresses the one or more undocumented items missing from the medical documentation based on the query; 
determining whether the user input responsive to the query adequately addresses the one or more undocumented items missing from the medical documentations;
when it is determined that the user input adequately addresses the one or more undocumented items missing from the medical documentation:
based on the user input, generating updated information indicative of the user input and related to the patient;
generating indicia indicative of the user input, wherein the indicia of the user input are indicative of the updated information. 
 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The claims require determining that patient documentation has missing or incomplete information by comparing the documented items to a predetermined set of items for a medical concept, identifying which of the predetermined set of items is included in the documentation items and selecting a documentations item in the predetermined set that is not included in documented items. A query is generated for the undocumented items, and presented to a user, who provide input to address the undocumented items missing from the documentation. The response is used to update the documentation.
The specification discloses that the process is purely conventional and can be performed mentally. For example comparing items to a predetermined list of items to determine which items are present and which items are missing can be performed mentally. The specification discloses that document review specialists and medical coders routinely review patient documentation provided by a physician for a patient encounter, and may 
Similarly, querying a physician by calling or by email, receiving responses, determining that the responses address the undocumented item and using the response to update the documentations is a mental process. The specialist may call the physician, leave a message, or send an email regarding the issue. “Long before the advent of the Internet, medical professionals reviewed medical forms and queried patients regarding unanswered questions and ambiguous responses” (id). This reasoning also applied to interactions between medical documentation specialists and physicians. The information received may be used by the specialist to update the documentation and/or the medical record. The specification, as filed describes the process that is “usually” or “typically” performed in medicine. (paragraph 0002, 0048 – 0051). Similarly the Board noted that updating information and generating indicia are mental processes. The invention purports to “facilitate more efficient extraction of information from a physician (or other healthcare provider) to improve encounter-related documentation”; “generate more accurate EHRs and billing codes and reduce the time required to achieve the more accurate EHRs and billing codes when compared to existing system”.(0052). The addition of “a computing device” for comparing items, and receiving an input in response to a query presented via a user interface, using conventional systems such as the Internet, does not alter the analysis “by claiming the process embodied in program instructions or by the process being performed by a computer”. Determining that the documentation has In re Meyer, or a mental process that can be completed manually as in Bancorp v. Sun Life, claims that require the exchange of information (i.e. a query and response) needed to address undocumented items determined from patient documentation is an abstract mental process, is purely conventional in medicine, and is of long-standing. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
executing natural language processing (NLP) on one or more computing devices; 
a documentation insufficiency coding engine (DICE) implemented by the one or more computing devices;
a query generation module implemented by the one or more computing devices;
a displayer device;
a user interface (presenting information and receiving user input);
updating the medical documentation associated with the patient to include the updated information related to the patient;
outputting, for display, the indicia of the user input that are indicative of the updated information as a textual representation of the updated information related to the patient, wherein the indicia informs a user of the one or more computing devices in real-time that the medical documentation related to the patient has been updated.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court  
For example, executing NLP and various engines or modules, as well as user interface elements for presenting and inputting information is disclosed at a high level of generality, and as a process that is well-known. These elements merely add instructions to apply the abstract idea using a generic computer, and generally link the abstract idea to a particular technological environment. Additionally, using NLP to identify items in documentation for further processing is an insignificant pre-solution data gathering step. Similarly generating outputs of indicia – i.e. highlighted text; or may be some form of icon – i.e. a star, a check mark, a selection box, a button – which may be “hollowed out, or greyed out” to indicate the status of the information, merely presents the results of the mental process recited in the claims, and are an ancillary part of the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract query/response process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract identification process. The specification discloses that NLP is a well-understood, routine and conventional computer function currently used in ADCI systems. Similarly outputting the results of the process is a well-understood, routine and conventional computer function as in Electric Power Group. For example, it is well-known to provide selection boxes on a computer generated user interface that allow for the selection of information items or options, and to provide a visual feedback indication that shows which selection box was selected. Feedback in the form of a check mark or “x” are typical in these user interfaces; and as such are construed by the Examiner as conventional computer functionality, a fact for which Examiner takes Official Notice. 
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computing device, a user interface, a display device, processor and computer-readable medium).  Each of the above components are disclosed as being purely conventional and/or known in the industry – i.e. generic computer structure (paragraph 0087 – 0089, 0096 – 0105). Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered 
The dependent claims add additional features including: updating documentation, textual representations of updates, user approval/electronic signature of updates, modifying the input, adding medical concepts to the documentation, generating and transmitting requests, a display device, presenting problem lists for updating, selectable items, textual input, input provided by a physician. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that amounts to significantly more.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 14 and 16 – 28 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 14, 16 – 26 and 28 are rejected under pre-AIA  U.S.C. 103 as being unpatentable over Montyne et al.: (US PGPUB 2012/0212337 A1) in view of Fogel et al.: (US PGPUB 2003/0115195 A1).
CLAIMS 1, 14 and 28
Montyne discloses a clinical fact extraction method and system that includes the following limitations:
identifying, via executing natural language processing (NLP) on one or more computing devices, a plurality of documented items from the medical documentation, wherein the medical documentation is created by a healthcare provider; (Montyne paragraph 0040);
determining, via a documentation insufficiency engine (DICE) implemented by the one or more computing devices, from a plurality of documented items related to the patient and included in the medical documentation associated with the patient, one or more undocumented items missing from the medical documentation associated with the patient, wherein the medical documentation is created by a healthcare provider; generating, via a query generation module implemented by the one or more computing devices, a query based on a code representative of the one or more undocumented items; 
presenting, via a display device, a user interface comprising a representation of the query associated with the undocumented items missing from the medical documentation associated with the patient to solicit a user to address missing or ambiguous information therein; (Montyne paragraph 0048 – 0051, 0053, 0060);
receiving, via the user interface, user input responsive to the query presented via the user interface, wherein the user input addresses the one or more undocumented items missing from the medical documentation based on the query; (Montyne paragraph 0013, 0016, 0019 – 0021, 0047, 0048, 0050 – 0053, 0055 – 0060);
based on the user input, generating, by the one or more computing devices and in real-time, updated information indicative of the user input and related to the patient; (Montyne paragraph 0019 – 0021, 0048, 0057, 0059, 0060);
updating the medical documentation associated with the patient to include the updated information related to the patient; (Montyne paragraph 0019 – 0021, 0048, 0057, 0059, 0060);
generating, by the one or more computing devices, indicia indicative of the user input, wherein the indicia of the user input are indicative of the updated information; and outputting, for display, the indicia of the user input that are indicative of the updated information as a textual representation of the updated information related to the patient, wherein the indicia informs a user of the one or more computing devices in real-time that the medical documentation related to the patient has been updated; (Montyne paragraph 0047, 0048, 0055, 0077, 0081, 0092, 0094 – 0097, 0102).
Montyne discloses a clinical fact extraction system that includes determining undocumented items from a plurality of items documented for a clinical encounter related to a patient using 
With respect to the following limitations:
determining, in real-time, whether the user input responsive to the query adequately addresses the one or more undocumented items missing from the medical documentations; when it is determined that the user input adequately addresses the one or more undocumented items missing from the medical documentation: based on the user input, generating, by the one or more computing devices and in real-time, updated information indicative of the user input and related to the patient; (Fogel 0021, 0027, 0078, 0113, 0125).
Montyne teaches that edits made to address errors are verified by a clinician, but not that the 
With respect to Claims 14 and 28, Montyne discloses a computer device and computer readable medium with instructions; 0064, 0065).
CLAIMS 3, 4, 16 and 17
The combination of Montyne/Fogel discloses the limitations above relative to Claims 1 and 14. Additionally, Montyne discloses the following limitations:
wherein the textual representation indicative of the updated information included in the displayed indicia address the one or more undocumented items; (Montyne paragraph 0057, 0059);
receiving user input approving the textual representation of the updated information related to the patient; wherein the user input approving the textual representation of the updated information related to the patient comprises an electronic signature from a user that provided the user input responsive to the query; (Montyne paragraph 0099, 0104, 0105, 0110).
CLAIMS 5, 6, 18 and 19
The combination of Montyne/Fogel discloses the limitations above relative to Claims 3 and 16. Additionally, Montyne discloses the following limitations:
wherein receiving user input approving the textual representation of the updated information related to the patient comprises receiving modification user input, the modification user input in the form of one or more edits to the textual representation of the updated information related to the patient, and wherein the method further comprises modifying, based on the edits to the textual representation of the updated information related to the patient, the updated information; responsive to receiving the user input approving the textual representation of the updated information related to the patient, associating the updated information with the medical documentation; (Montyne paragraph 0059, 0099, 0104, 0105, 0110).
CLAIMS 7 and 20
The combination of Montyne/Fogel discloses the limitations above relative to Claims 4 and 16. Additionally, Montyne discloses the following limitations:
the medical documentation comprises the plurality of documented items related to the patient; (Montyne paragraph 0034, 0049, 0051, 0052, 0055);
wherein the method further comprises updating, based on the received user input responsive to the query, the medical documentation associated with the patient to define one or more additional medical concepts; (Montyne paragraph 0041 - 0043, 0050, 0051, 0058, 0097, 0098, 0101).
CLAIMS 8 and 21
The combination of Montyne/Fogel discloses the limitations above relative to Claims 1 and 14. Additionally, Montyne discloses the following limitations:
wherein the one or more computing devices includes a first computing device; (Montyne Figure 1 – 100, paragraph 0064); (The server is construed as a first computing device);
generating a request to update the medical documentation associated with the patient with the updated information; and transmitting, from the first computing device, the request to a second computing device that maintains the medical documentation; (Montyne paragraph 0020, 0045, 0047 – 0053, 0055 – 0060, 0065, 0066, Figure 1 – 106, 110); (The server includes a fact review system in communication with a terminal operated by a physician).
CLAIMS 9, 10, 22 and 23
The combination of Montyne/Fogel discloses the limitations above relative to Claims 1 and 14. Additionally, Montyne discloses the following limitations:
presenting, via a display device, a user interface comprising a representation of the query; receiving, via the user interface, the user input responsive to the query; and presenting, via the display device, the user interface comprising the textual representation of the updated information related to the patient; (Montyne paragraph 0047, 0060, 0068, 0077);
presenting, via the user interface, the query and a problem list associated with the patient; and responsive to receiving the user input, updating, based on the user input, the problem list; (Montyne paragraph 0081, 0082, 0094, 0097).

CLAIMS 11 - 13 and 24 - 26
The combination of Montyne/Fogel discloses the limitations above relative to Claims 1 and 14. Additionally, Montyne discloses the following limitations:
the user input comprises a selection input of one or more selectable items of the query that, when selected, address the one or more undocumented items; (Montyne paragraph 0019 – 0021, 0036, 0057, 0058, 0080, 0095 – 0098, 0111 – 0113, 0118);
the user input comprises textual input addressing the one or more undocumented items; (Montyne paragraph 0057, 0079, 0096 – 0098);
the user input is provided by a physician; (Montyne paragraph 0066).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Montyne et al.: (US PGPUB 2012/0212337 A1) in view of Fogel et al.: (US PGPUB 2003/0115195 A1) in view of Official Notice.
CLAIM 27
The combination of Montyne/Fogel discloses the limitations above relative to Claim 14. With respect to the following limitations:
the one or more computing devices comprise: a first module configured to generate the updated information indicative of the user input and related to the patient; a second module configured to generate the indicia indicative of the user input.
Montyne discloses a fact review component that both generates updated information based on the user input and generates the indicia indicative of the user input. Montyne does not disclose separate modules. However, Examiner takes Official Notice that modular software components are old and well known, as is dividing different software functionality onto separate modules as claimed. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of .
Response to Arguments
Applicant's arguments filed 23 September, 2019 have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
Applicant argues that the claim are not directed to an abstract mental process because the steps could not be performed in the human mind or with pen and paper. Specifically, Applicant asserts that “the sheer volume of information in EHRs makes it impracticable to perform the claims in the human mind or with pen and paper”. Examiner disagrees, noting that the specification discloses that these steps are typically performed by humans. Humans identify items and missing items in documentation, generate and respond to queries in order to update the documentation. The computer implementation, including the use of electronic records, merely instructs the practitioner to apply the abstract idea using generic computer elements and functions. Additionally, this argument is not commensurate with the scope of the claims. The claims are directed to identifying and correcting errors in a “document”, not for all the documents in a patient’s EHR or in all of the documents for a plurality of patients that may reside in the EHR. 
Applicant further argues that the claim integrate the abstract idea into a practical application by providing a meaningful/practicable application, such as:


As above, the scope of the claims is not commensurate with these features. Applicant appears to import features from the specification into the claims. Further it is unclear how identifying certain information, populations, or study candidates; or evaluating practitioners leads to an improvement in a technology or technological process. On the surface, these appear to be additional abstract features.
With respect to Step 2B, Applicant asserts “a number of inventive concepts”, for example, those discussed above – “improved accuracy which can lead to improved provision of medical care”. While it may be intuitive that improving the accuracy of medical documentation will improve medical care, no improvement is claimed.
In particular, Applicant contends that the claims are “directed to a specific solution that is necessarily rooted in computer technology . . . to address a problem specifically arising in the realm of computer-implemented processing of medical documentation data and EHRs.” This argument was found unpersuasive by the Examiner in the Final Office Action mailed on 9 October, 2019, and in the Board Decision. The response is repeated below for completeness:
However, the problem for which the claim purport to solve is not in any way related to computer-implemented processing of documentation. Rather, as disclosed by the specification, the problem is with the efficient extraction of information from a physician in order to generate “more accurate EHRs and billing codes”, “reduce the time required to achieve the more accurate EHRs and billing codes”, and “improves resource allocation”. Applicant asserts that the problem in the present application is the “time required to achieve the more accurate EHRs and billing codes when compared to existing systems”. Existing systems rely on “natural language processing algorithms or by professional coders reviewing the encounter documentation”. This is not a technological problem, even if the claimed invention recites a computerized solution, and the Applicant, again, declines to identify any technological process that is improved by the 
The problem addressed by the claims is not caused by the conventional way that networks, computers or any other technology or device operates – i.e. the problem does NOT specifically arise in the realm of computer-implemented processing. The problem arises because of the way the existing manual systems operate; and the claimed invention merely automates the same process.

Applicant asserts that the pending claims are similar to Example 42 Claim 1 because the “real-time updates and presentation of a notification to a user integrated the abstract idea into a practical application”. Applicant asserts that these features are shared with the instant application. Applicant misconstrues the Example. Assuming that the “user” (solicited to address the missing item) and the “user” of the one or more computing devices, as recited in the pending claims are construed as the “remote users” in Example 42, Examiner notes that the pending claims provide for sharing information between them – i.e. queries and responses, as in Example 42. Nonetheless, it is not this updating and sharing that render Example 42 patent eligible. In fact, Example 42 teaches that: 
“a method that allows for users to access patients’ medical records and receive updated information in real time from other users which is a method of managing interactions between people. Thus the claim recites an abstract idea.”

Rather the features that integrated the abstract idea into a practical application include “converting updated information that was input in a non-standardized form to a standard format, which provided an improvement over the prior art by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” The pending claims do not recite a similar feature. Examiner notes that the pending 
The U.S.C. 102/103 Rejection
	Applicant argues that Montyne fails to disclose the amended features including determining whether the response addresses the undocumented items. Examiner agrees. However, upon further consideration, a new grounds of rejection is made in view of Fogel et al. 
Applicant does not separately argue the dependent claims, relying instead on the patentability of the independent claims.
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                       
Date: 18 November, 2021